DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: communication component, receiving module, transmitting module, level determination module, adjustment module, adaption module, computing unit, connection module, and analogue module, in claims 1, 4, and 7-10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Regarding claim 1, in line 2, replace “system, with a communication component” with --system comprising a communication component--.  A claim must include a transitional phrase to define the scope of a claim with respect to what unrecited additional components or steps.  See MPEP 2111.03.
Regarding claim 12, in line 1, replace “system with a plurality of communication participants” with --system comprising a plurality of communication participants--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halsall (US 2012/0041572 A1).
Regarding claims 1 and 12, Halsall discloses a communication participant for an automation system (Fig.1, module 10), with a communication component (Fig. 2, unit 12) that includes at least two identically formed communication interfaces (49th, 72nd, and 79th paragraphs and Fig. 2, unit 12 includes serial interface 13, e.g., RS485, RS232, and serial data interface 23, e.g., RS485 for communicating with the controller via the control network), wherein each of the communication interfaces includes a receiving module for the reception of sincoming communication signals and a transmitting module for the transmission of communication signals (Fig. 2, interfaces 23 and 13 must include receiving module and transmitting module for communication signals 11 and 14), wherein each of the at least two communication interfaces is designed for a communication with a directly adjacently arranged plug-in connected communication participant (Fig. 1 and 56th and 111th paragraphs, module 10 is communicated directly adjacently with a device connector having a plug or socket for direct communication to the device 5), and for a communication with a remotely arranged, cable- connected communication participant (Fig. 1, module 10 communicates with node 4 via a cable 6), and
wherein the transmitting module of each of the communication interfaces includes an adaption module (Fig. 2, drivers 21) for adjusting a signal level of a communication signal to be transmitted, said signal level being adjusted with the adaption module depending on a signal level value transmitted with the communication signal and/or a level value of a level determination module of a second communication participant of the plurality of communication participants (102nd paragraph and Fig. 2, the output drivers convert the output of the microcontroller 20 levels to the industrial levels required by the device 5.  Herein, the device 5 is an external device and it has certain requirements of receiving incoming signals).  


Regarding claim 2, Halsall discloses that wherein each of the communication interfaces comprises an electromechanical plug-in connector, said connector being designed for a plug-in connection to a correspondingly designed plug-in connector of a communication participant that can be installed directly adjacent (Fig. 4 and 107th paragraph, plug in device connector 17).

Regarding claim 3, Halsall discloses that wherein each of the communication interfaces comprises an electromechanical plug-in connector, said connector being designed for a plug-connection to a connecting cable, in order to enable a communication with a communication participant that can be installed remotely (Fig. 3, connector 16a for connecting to node 4).

Regarding claim 4, Halsall discloses that wherein the receiving module is equipped with a level determination module, which is designed to determine a signal level of an incoming communication signal and to output a level value (102nd paragraph, unit 12 may include input and output drivers represented by section 21, the output drivers convert the output of the microcontroller 20 levels to the industrial levels required by the device 5), and also with an adjustment module associated with the receiving module, which adjustment module is 25designed to adapt a reception sensitivity of the receiving module depending on the level value (102nd paragraph, input circuits provide scaling of the expected voltage to be within the range of microcontroller 20 inputs and provide a level of protection to the microcontroller 20).

Regarding claim 6, Halsall discloses that wherein the communication component includes a communication processor connected to the communication interfaces, the processor being designed to relay communication signals, in particular unprocessed communication signals, between the at least two communication sinterfaces and also to determine control instructions from the communications signals that are in particular targeted at the communication component (Fig. 2, microcontroller 20).

Regarding claim 7, Halsall discloses that wherein a computing unit is associated with the communication processor, which is designed to evaluate and 10process the control instructions targeted at the communication component and to alter communication signals to be transmitted (Fig. 2, sub-circuit of the microcontroller 20 for evaluating and processing instructions, illustrated in Fig. 7).

Regarding claim 8, Halsall discloses that wherein the communication processor or the computing unit is connected to a connection module for 15outputting output signals and/or for receiving input signals (Fig. 2, microcontroller 20 is connected to interfaces).

Regarding claim 9, Halsall discloses that wherein the connection module includes an analogue module, which comprises a digital-analogue convertor for the provision of analogue output signals depending on processed control instructions and also 20comprises an associated analogue output for outputting the analogue signals and/or analogue input for determining analogue input signals, as well as an associated analogue-digital convertor for the digitisation of the detected input signals (91st – 92nd and 94th paragraphs, module 10 having a conversion unit adapted to provide analogue input/outputs and/or digital inputs/outputs).

Regarding claim 10, Halsall discloses that wherein the computing 25unit includes a computing interface, which is designed for a bidirectional digital data communication with an external computing unit, and that the computing unit is designed for outputting computed values and/or computing operations at the computing interface, and also for receiving computed results at the computing interface (Fig. 2, microcontroller 20 including a sub-circuit interacts with interface 23 and other units 21 and 24).

and/or that the communication component is formed as an integrated circuit (Fig. 3).
Regarding claim 13, Halsall discloses that wherein at least three communication participants are coupled to a connecting part, which is designed for a communication connection between a transmitting module of a first communication participant and a receiving module of a second communication participant, and also between 10a transmitting module of the second communication participant and a receiving module of a third communication participant, and between a transmitting module of the third communication participant and a receiving module of the first communication participant (Fig. 1, module 10, node 4, bridge 3, and controller 2 must include receiving and transmitting modules for communication).

Regarding claim 14, Halsall discloses that wherein at least one iscommunication participant comprises at least three identically formed communication interfaces, and that this communication participant is connected to three further communication participants, so as to form a communication branching (Fig. 1, bridge 3 includes more than 3 interfaces for connecting to nodes 4 and controller 2).

Regarding claim 15, Halsall discloses that wherein communication 20participants connected to the communication branching, which are connected in each case to at least one adjacently arranged communication participant and at most two communication participants, form a physically linear and data-technical closed-loop communication connection (Fig. 1, connections of device 5a to module 10 to node 4 to bridge 3 to controller 2 forming a physical linear and closed loop communication connection).



Regarding claim 17, Halsall discloses that wherein at least one of the communication participants is connected via one of its at least two communication interfaces to a bus coupler (Fig. 3, connector 16a), which is designed for a bidirectional communication connection with a master bus system (Fig. 1, U bus cable 6).

Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive. 
Applicant argues in page 8 that configuration unit 13 and serial data interface 23 does not have the same communication interface.  According to 99th paragraph of Halsall that the configuration unit performs individual signal adaptation of the signals provided at the serial data interface depending on the connected OEM component.   Examiner respectfully disagrees.  Independent claims 1 and 12 merely recite an identically formed communication interfaces.  Halsall discloses that serial interface 13 and serial data interface can be RS 485 interface (49th, 72nd, and 79th paragraphs and Fig. 2). 
Applicant further argues in page 9 that the output signals can be adapted by the driver circuits.  This indicates a level adjustment that can be used to provide communication to the microcontroller 20. However, these are only adjustments within the conversion unit 12, without reference to signal levels of signals arriving from outside.  Examiner respectfully disagrees.  Claim 1 does not recite adjusting a signal level in reference to signal levels of signals arriving from outside.  Assuming that claim 1 recites adjusting a signal level in reference to signal levels of signals arriving from outside, Halsall discloses that the output drivers convert the output of the microcontroller 20 levels to the industrial levels required by the device 5 (102nd paragraph and Fig. 2.  Herein, the device 5 is an external device and it has certain requirements of receiving incoming signals).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472